Citation Nr: 0323787	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  97-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to November 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In February 
1999, the Board remanded the matter to the RO for further 
development.  The case has been returned to the Board for 
further appellate review.  

In a letter received in January 1998, the veteran indicated 
that he no longer desired a hearing.  Thus, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704 (2002).  


FINDINGS OF FACT

1.  Schizophrenia was not manifest during service or within 
one year of separation.

2.  Schizophrenia is not related to service.  



CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for findings or a 
diagnosis of schizophrenia.  The service entrance 
examination, dated in November 1955, shows that his 
psychiatric state was normal.  The September 1957 separation 
examination report reflects that his psychiatric state was 
normal.  His neuropsychiatric state was assigned a profile of 
"1."  On the accompanying medical history he denied having 
or having had frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, and 
nervous trouble of any sort.  

An April 1962 examination report shows that his psychiatric 
state was normal.  His neuropsychiatric state was assigned a 
profile of "4."  On the accompanying medical history he 
indicated that he had or had had frequent trouble sleeping 
and nervous trouble.  He denied having or having had frequent 
or terrifying nightmares, and depression or excessive worry.  
The diagnosis was somnambulism.  

On VA examination in April 1968, the veteran reported a 
history of nervous trouble since basic training during 
service.  The diagnoses were dissociative disorder and 
somnambulism.  

By letter dated in November 1968, J. D. G., M.D., stated that 
he had treated the veteran for neurosis.  

In an April 1997 private psychiatric examination report, J. 
A. M. S., M.D., related that in approximately 1979, the 
veteran began to show a severe impairment in his thought 
processes, and behavioral disturbances of a psychotic nature.  
The diagnoses were schizophrenia, residual type, chronic, 
episodic, with interepisode residual symptoms and prominent 
negative symptomatology, and paranoid personality disorder.  

In a June 1997 report, E. B. T., M.D., noted the veteran's 
reported history of feeling nervous upon separation from 
service.  The pertinent diagnosis was schizophrenia, residual 
type, chronic.  

An August 1979 private treatment record reflects a diagnosis 
of anxiety neurosis versus latent schizophrenia.  An October 
1979 private treatment record notes the veteran's reported 
history of being nervous since service.  Private treatment 
records, dated from June 1981 to July 1981, reflect diagnoses 
to include affective disorder, circular type, and dysthymic 
disorder.  

In a private psychiatric report of examination, dated in 
October 1981, V. M. S. N., M.D., noted the veteran's reported 
history of having been mentally ill at separation from 
service.  The diagnosis was schizophrenia, paranoid type, 
chronic.  

Records from the Social Security Administration (SSA) reflect 
that the veteran has been receiving disability benefits as of 
February 1980.  The diagnoses listed in the SSA decision 
include schizophrenia.  

In a December 1981 private psychiatric evaluation report, H. 
R. P., M.D., noted that the veteran's spouse reported that 
the veteran had been suffering from a nervous disorder since 
1969.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 C.F.R. § 3.102 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the March 1997 rating decision of the reasons 
and bases for the denial of his claim.  He was further 
notified of this information in the January 1998 supplemental 
statement of the case.  The Board concludes that the 
discussions in the rating decision and in the supplemental 
statement of the case informed him of the information and 
evidence needed to substantiate the claim.  In the February 
1999 Board Remand, the veteran was invited to submit 
additional evidence.  In August 2002, he was advised of the 
evidence he needed to submit to substantiate his claim, VA's 
duty to notify him about his claim, VA's duty to assist in 
obtaining evidence for his claim, what the evidence must show 
to substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  In addition, by 
letter dated in November 2002, he was advised of the 
procedures by which to submit additional evidence in support 
of his claim.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  He was 
afforded an opportunity to present evidence and argument in 
support of his claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  

Analysis

Initially, the Board notes that in September 1970, service 
connection for dissociative reaction was denied by the Board.  
Subsequently, the diagnosis was changed to schizophrenia.  
The change in diagnosis is a new claim.  Thus, the issue in 
this matter is entitlement to service connection for 
schizophrenia.  

The veteran asserts that he has schizophrenia as a result of 
service.  Of record is a diagnosis of schizophrenia, both 
paranoid type and residual type.  Service medical records are 
negative for a diagnosis of schizophrenia.  At separation, 
psychiatric evaluation was normal.  The only evidence 
relating schizophrenia to service is the veteran's own 
statements.  

The issue of whether schizophrenia is related to service 
requires competent evidence.  The veteran is competent to 
report his symptoms; however, he is not a medical 
professional and his statements do not constitute competent 
medical evidence that schizophrenia is related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge.  

The Board notes that while some records note the veteran's 
reported history of schizophrenia symptoms since service, 
this information is based on a history reported by the 
veteran and merely recorded by the examiner years after 
service and it is not enhanced medical information.  Such 
information is not competent medical evidence that 
schizophrenia is related to service.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

There is no competent evidence of schizophrenia during 
service, there is no competent evidence of schizophrenia 
within one year of separation and no competent evidence 
linking schizophrenia to service.  Absent a diagnosis related 
by competent evidence to service, the claim for service 
connection for schizophrenia must be denied.  The Board is 
aware that the veteran has attempted to establish continuity 
of symptoms.  However, the more probative evidence is against 
the claim.  The veteran's post service assertions of in-
service manifestations are unsupported and not credible.  The 
actual active service records are either silent or normal.  
Furthermore, clinical records dated in 1962 and 1963 are 
silent for psychiatric manifestations.  Similarly, clinical 
records dated prior to his report of somnambulism are silent 
for psychiatric manifestations.  The Board concludes that the 
contemporaneous records are far more probative than his 
unsupported statements.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved. 
Consequently, service connection for schizophrenia is denied.  


ORDER

Service connection for schizophrenia is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

